 Case 1:20-cv-03535-RMB Document 13 Filed 03/29/21 Page 1 of 1 PageID: 154



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

ROBERT STERLING DORSEY,           :     CIV. NO. 20-3535 (RMB)
                                  :
                Petitioner        :
                                  :
     v.                           :           ORDER
                                  :
DAVID ORTIZ,                      :
                                  :
                Respondent        :

     For the reasons set forth in the accompanying Opinion,

     IT IS therefore on this 29th day of March 2021,

     ORDERED that Petitioner’s motion for discovery (Dkt. No. 5)

is DENIED; and it is further

     ORDERED that Petitioner’s motion for default judgment (Dkt.

No. 9) is DENIED; and it is further

     ORDERED that the petition for writ of habeas corpus under

28 U.S.C. § 2241 is DENIED; and it is further

     ORDERED that the Clerk shall serve a copy of this Order and

the accompanying Opinion on Petitioner by regular U.S. mail; and

it is further

     ORDERED that the Clerk shall close this matter.



                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge
